The Chancellor
doubted whether this case came within the act of the 24lh of March, 1815, entitled, “ an act, in addition to the act concerning infants,” or within the act of April 9th, 1814, to which the other was an addition.
The authority to sell the lands of infants, under these acts, was intended for the better education or maintenance of infants, and for their special and substantial benefit* The infant, in such cases, is declared to be a ward of the Court, and a guardian is to be appointed for that particular purpose, who is to give a bond to the infant, with competent security; and all sales by the guardian are to be reported to the Chancellor, to the end, that he may make order for the investment and disposition of the proceeds, “ so as to secure the same to the infant, in such way and manner, as may seem most for his or her benefit and- advantage.”
It seems to be clear, that the husband cannot be such guardian, for he cannot give a bond to his wife; and, probably, the provisions of the act were not intended to apply to the case of a female infant who is married; for it has *380never been the course and practice of the Court to appoint a guardian to an infant feme covert. The guardianship of a daughter determines with her marriage. It was so held, in Lord Shaftsbury’s case, and there is no instance, as Lord Hardwicke observed, (1 Ves. 160.) in which a guardian had been appointed to a female infant after her marriage. If there be any doubt in the case, it is not, that a guardian can be appointed, but whether a female ward be necessarily discharged, upon her marriage, from the protection of the Court, without a special order from the Court. (Mendes v. Mendes, 1 Ves. 89. 91. S. C. 3 Atk. 625. Roach v. Garvan, 1 Ves. 157—160. Belt’s Supp. 86, 87.) Lord Eldon thought it did not. (Belt’s Supp. ibid.)
In the present case, the husband seeks to be the guardian, without surety, and the object is to turn the land of his infant wife into money, and to appropriate the use of it to himself.. This is a purpose not within the intention of the act, and the power to sell cannot be given until a guardian be appointed with sufficient surety; and the husband cannot be such guardian, nor would the proceeds of the sale be placed at his disposal, until the wife became of age.
Without, however, declaring, that the Court cannot, in any case, or under any circumstances, authorize the sale of the lands of an infant feme covert, the petition in the present case is denied.
Petition, denied.